Citation Nr: 1412297	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-32 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for lichen simplex chronicus prior to November 9, 2011, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for lichen simplex chronicus and assigned a noncompensable rating and which denied entitlement to service connection for bilateral hearing loss.

The Veteran provided testimony at a travel Board hearing in March 2011.  A transcript of the hearing is of record.

In October 2011, the Board remanded the claims for additional development.

In a July 2012 rating decision, the Appeals Management Center (AMC) awarded a 10 percent rating for lichen simplex chronicus, effective November 9, 2011.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

Throughout the entire time on appeal, the Veteran's lichen simple chronicus affects more than 5 percent but less than 20 percent of his body; but it has not required intensive light therapy or systemic therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period.


CONCLUSIONS OF LAW

1.  Prior to November 9, 2011, the criteria for a rating of 10 percent for lichen simplex chronicus had been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7822 (as in effect prior to October 23, 2008). 

2.  Throughout the appeal period, the criteria for a rating in excess of 10 percent for lichen simplex chronicus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7822 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270  (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected lichen simplex chronicus arises from his disagreement with the initial disability ratings assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.

The duty to assist the Veteran also has been satisfied in this case.  All pertinent VA and private treatment records have been obtained as well as records from the Social Security Administration (SSA).  

VA examinations were obtained in association with the Veteran's increased rating claim in June 2008 and November 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  As directed by the October 2011 remand, the Veteran was afforded a VA examination in November 2011.  The Board notes that the examination was adequate as it was predicated on a review of the claims file, as well as a physical examination, and fully addressed the rating criteria that are relevant to rating the Veteran's disability.  Therefore, the Board finds that the November 2011 remand directives were substantially completed and an additional remand is not required. See Dyment v. West, 13 Vet. App. 141 (1999 (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The rating criteria for scars were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The 2008 amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim was received in August 2007, the 2008 amendments are not applicable in this appeal. Id. 

The Veteran's service-connected lichen simplex chronicus is evaluated under the provisions of Diagnostic Code 7822.  Under Diagnostic Code 7822, a 10 percent evaluation is warranted in cases where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is assigned in cases where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, and constant or near-constant systemic medications or intensive light therapy were required during the past 12- month period

According to Diagnostic Code 7822, the Veteran's service-connected skin disability may also be evaluated as disfigurement of the head, face, or neck (under Diagnostic Code 7800) or scars (under Diagnostic Codes 7801-7805), depending upon the predominant disability.

VA treatment records dated from July 2007 to July 2009 document the Veteran's treatment for his service-connected lichen simplex chronicus.  The records generally note the presence of scaly lichenfied plaques on the bilateral pretibial area, dorsal feet and mid-lumbar area.  The shins were noted to have scars.  Treatment consisted of the use of lidex to help with pruritus.  The records also note that the Veteran had scratched these areas in the past to the point of developing secondary MRSA infection.  

On VA skin examination in June 2008, the Veteran complained of rashes on his shin for the last 30-35 years where he wakes up in his sleep to rub them with his ipsilateral heel.  The Veteran reported that his skin condition has remained stable.  He also reported that he has tried multiple ointments in the past, including tinactin and Bactrim.  The examiner noted that his skin condition was being treated with a corticosteroid.  The Veteran denied immunosuppressive treatment.  His current symptoms consisted of itching and burning, as well as occasional bleeding.  The examiner noted that there was no impairment of function due to the skin condition.  Examination of the shins revealed scars and lichenfied plaques with mild eczematous changes and excoriations.  There was also a similar looking lesion on the lower back and the dorsum of the feet.  The percent of the exposed areas affected was reported as 0%.  The percent of entire body affected was reported as 2%.  The examiner noted in the affirmative that there was scarring or disfigurement due to the skin condition.

In a September 2008 VA treatment record, it was noted that IM kenalog injection was discussed with the Veteran for treatment of his lichen simplex chronicus but that the Veteran preferred to wait unitl the next follow-up.

The Veteran testified at March 2011 hearing that his physician wanted him to take injections every two months for his service-connected skin disorder but that he was advised against it as this point due to other health related problems.  He also testified that his skin condition gets better with treatment and then it worsens.  He also noted that his hairline was starting to become infected.

The Veteran underwent a skin disability benefits questionnaire (DBQ) examination on November 9, 2011.  He described his skin condition as continuous since onset.  He complained of itching.  The examiner noted that the skin condition did not cause scarring or disfigurement of the head, face or neck.  There were no benign or malignant neoplasms.  There were no systemic manifestations due to any skin diseases such as fever, weight loss or hypoproteinemia.  Treatment consisted of clobestastol, a topical corticosteroid, for 6 weeks or more, but not constant, in the past 12 months.  The Veteran did have any debilitating or non-debilitating episodes in the past 12 months due to a skin condition.  Physical examination revealed that the total body area affected was 5% to <20% and that the exposed area was <5%.  The examiner noted that Veteran had violaceous plaques on his shins, abdomen, back and scalp.  The examiner also noted that the Veteran's skin condition did not impact his ability to work.     

A Compensable Rating Prior to November 9, 2011

The Board finds that the Veteran is entitled to a compensable rating prior to November 9, 2011 under Diagnostic Code 7822.  As noted above, a rating of 10 percent is warranted under Diagnostic Code 7822 if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of less than six weeks during the past 12-month period. 

VA treatment records dated from 2007 to 2009 document attempts to control the Veteran's skin disability with use of corticosteroid creams.  The symptoms consisted of itching and burning, as well as occasional bleeding which appeared to respond to treatment but then worsened.  The Veteran testified that cortisone injections were considered for treatment of his skin disability but that due to other health concerns the injections were not an option.  A September 2008 VA treatment record confirms consideration of cortisone injections.  

The Board acknowledges that the Veteran's June 2008 VA examination report reflected that the Veteran's skin disorder only affects 2 percent of his body, which fits the criteria for a noncompensable rating.  However, at the  November 9, 2011 VA examination, the first day his disability is rated at 10 percent, it was noted that the Veteran's skin disability covered more than 5% percent but less than 20% of his entire body.  Nothing in this record suggests that his skin disability spontaneously worsened on the day of the November 9, 2011 VA examination.  In fact, the Veteran has reported that his condition was continuous.  

Thus, based on the Veteran's VA treatment records, examination reports, his testimony and statements, and resolving all doubt in his favor, the Board concludes the Veteran's skin disorder, at its most disabling, prior to November 9, 2011, more closely approximated the criteria for a higher rating of 10 percent. 

However, at no point during the period of the appeal does the evidence support a rating in excess of 10 percent. 

The evidence during the period on appeal reflects that the Veteran's service-connected lichen simplex chronicus is treated through the use of topical steroid cream.  While the Veteran reported that steroid injections were considered, there is no evidence of actual systemic therapy.  Moreover, it has not been shown that 20 to 40 percent of his entire body or exposed areas have been affected by his service-connected disability.  The use of intensive light therapy has not been demonstrated.  Based on this evidence a rating in excess of 10 percent is not warranted.

The Board has also considered other Diagnostic Codes in considering a higher evaluation for the Veteran's skin disability.  A review of the evidence reflects that the Veteran's lichen simplex chronicus does not cause disfigurement of the head, face or neck.  Therefore, Diagnostic Code 7800 is not for application. 

In order to receive an increased rating under Diagnostic Code 7801, there must be evidence of scars, other than the head, face, or neck that are deep or that cause limitation of motion.  Although evidence of record reflects that the Veteran has scars on his shins, the evidence does not demonstrate that they are deep or cause limited motion.  As such, an increased rating under Diagnostic Code 7801 is not for application. 

A 10 percent rating is the highest rating under Diagnostic Code 7802, therefore, an increased rating under this code is not for application.  Further, increased ratings under Diagnostic Code 7803 for superficial and unstable scars or under Diagnostic Code 7804 for superficial painful scars is not for application as the Veteran's scars are not noted to be unstable or painful.  

The Board recognizes the Veteran's statements attesting to his chronic itching and discomfort due to his skin disability.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence includes the information necessary to rate the Veteran's disability in accordance with the rating criteria and the VA examiner considered the Veteran's reported symptomatology.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's skin disorder does not warrant an initial rating higher than 10 percent.

For all the foregoing reasons, the Board finds that an initial 10 percent, but no higher, rating for lichen simplex chronicus is warranted for the entire appeal period, but that a rating in excess of 10 percent is not warranted at any time pertinent to this appeal.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for an initial 10 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's skin disability is not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lichen simplex chronicus under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 10 percent rating, but no more, for lichen simplex chronicus prior to November 9, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits. 

A rating in excess of 10 percent for lichen simplex chronicus is denied.


REMAND

The Board finds that the Veteran's claim for service connection for bilateral hearing loss warrants further development.

The Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  He reports military noise exposure while working in a welding shop and in the construction of fuel tanks.  He also described post-service noise exposure from working in a welding shop.  

The Veteran's service entrance examination in January 1966 shows that he was diagnosed with defective hearing and provided an H2 profile.  At separation examination in 1968, the Veteran was noted to have normal audiometric thresholds at all frequencies tested.  

Given the audiometric findings of bilateral hearing loss and the H2 profile indicated at the Veteran's induction examination, the presumption of soundness does not operate in the present claim.  Consequently, the relevant inquiry is whether the Veteran's pre-existing bilateral hearing loss was aggravated, rather than incurred in, active service.  

A June 2008 VA examiner noted the service entry examination indicating hearing loss, the discharge examination indicating normal hearing, and the Veteran's history of "significant" in-service and post-service noise exposure.  The examiner opined that there was no evidence that the Veteran's current hearing loss was incurred during service or that any pre-existing hearing loss was aggravated thereby.  The examiner noted that "neither the senior audiologist nor I can find any evidence to substantiate hearing loss having been incurred while on active duty or aggravation of possible preexisting hearing loss."  

The Board finds the opinion to be inadequate.  While the examiner acknowledges significant military noise exposure, it appears that the negative opinion is based on the absence of a hearing loss disability at separation.  In this respect, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

As it is still unclear whether the Veteran's preexisting bilateral hearing loss was aggravated by in-service noise exposure, the Board finds a remand is warranted for an additional examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine whether the Veteran's preexisting bilateral hearing loss was aggravated by service beyond that expected due to the natural progression of the disease.  After a thorough review of all the evidence of record, to include the Veteran's service treatment records, military occupational specialty, reported history of in-service and post-service noise exposure, and with consideration of the Veteran's statements regarding his in-service and post-service symptoms, the examiner should answer the following question:

The likelihood (likely, unlikely, at least as likely as not) 
that any preexisting bilateral hearing loss was aggravated beyond the natural progression of the disease as the result of military noise exposure? 

The examiner is reminded that VA laws and regulations do not preclude service connection where a hearing loss "disability" for VA purposes (pursuant to 38 C.F.R. § 3.385) was not shown at the time of separation from service. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


